Citation Nr: 1234998	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-27 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for an acquired psychiatric disability to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




REMAND

The appellant had active duty for training (ACDUTRA) from November 1999 to February 2001.  She served in the Army Reserves until June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

For the reasons set forth below, the Board finds that the issues on appeal must be remanded for further development.  In this regard, the Board notes that, generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The appellant contends that she has been diagnosed with asthma and an acquired psychiatric disorder that are due to her military service.

With respect to the claimed asthma, the appellant has asserted that she developed asthma during her military service which continues to the present day.  See the appellant's claim dated March 2007.  A review of the appellant's service treatment records (STRs) does not show that she was diagnosed with asthma during her ACDUTRA; however, an STR dated in February 2000 reveals that she complained of difficulty breathing and was diagnosed with allergic rhinitis.  Additionally, an STR dated May 2000 noted that the appellant had been treated for bronchitis two months prior.  In June 2000, the appellant was also treated for a cough and chest congestion.  Post-ACDUTRA treatment records dated in January 2005 indicate a diagnosis of "asthma/allergic rhinitis."  In a March 2005 report of medical history, the appellant reported that she suffers from shortness of breath, wheezing or problems with wheezing, and was prescribed or used an inhaler.  Treatment records dated in March 2005 indicate that the appellant suffers from "exercise induced asthma - uses inhaler with no limitations."

There is currently no medical evidence of record addressing the issue of nexus--in particular, whether the appellant's asthma was incurred in, or aggravated by, her military service.  The Board therefore finds that, on remand, the agency of original jurisdiction (AOJ) must schedule the appellant for a VA examination that addresses the nature and etiology of her asthma.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

As for the claimed acquired psychiatric disorder, the appellant contends that she suffers from depression and anxiety that are due to her military service.  See the appellant's claim dated March 2007.  To this end, the appellant's available STRs are absent any documentation of psychiatric complaints; however, the Board notes that in an April 2000 STR pertaining to the appellant's low back she indicated that prior to her back problem she felt she had many stresses in her life.  Regardless, the absence of documentation is consistent with the appellant's contentions, in that she has not asserted that she sought psychiatric treatment during her active duty service from November 1999 to February 2001.  See the appellant's Brief dated September 2012.  With respect to the appellant's contentions of in-service depression and anxiety, the Board notes that, as indicated above, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); see also Jandreau, supra; Buchanan, supra.  The Board observes that a history of attention deficit hyperactivity disorder (ADHD) was indicated in a March 2001 Employee Health Examination Record.  STRs and private treatment records from the appellant's subsequent service in the Army Reserves document multiple complaints of depression and anxiety.  See the STRs dated March 2005, May 2005, July 2005, and March 2007; see also the private treatment records dated March 2003 and October 2003.  Additionally, following an August 2003 private initial psychiatric evaluation, the appellant was diagnosed with "panic" and "ADHD - combined type/rule-out bipolar disorder."  The Board additionally notes that a continuing diagnosis of bipolar disorder was documented in October 2003.

Accordingly, the matter of current disability remains to be resolved.  Additionally, none of the medical records currently associated with the appellant's VA claims file offer an opinion as to a possible causal relationship between the appellant's claimed acquired psychiatric disorder and her ACDUTRA.  This case presents certain medical questions that cannot be answered by the Board.  See Colvin, supra.  These questions must be addressed by an appropriately qualified VA physician.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2011).

Moreover, on remand, any outstanding relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the appellant has recently received.  All such available documents should be associated with the claims file.

2.  Thereafter, schedule the appellant for a VA examination with a medical professional of appropriate expertise to determine the nature and etiology of any lung disability, including asthma.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed lung disability had its onset in service or is otherwise related to a disease or injury incurred during the appellant's period of ACDUTRA.  In answering this question, the examiner should obtain from the appellant a complete medical history to include information concerning the onset of symptoms.  The examiner should provide medical reasons for accepting or rejecting the appellant's statements of continued symptoms since ACDUTRA service.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Also, schedule the appellant for a VA examination with a medical professional of appropriate expertise to determine the nature and etiology of the claimed acquired psychiatric disability to include depression and anxiety.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.

The examiner should identify each psychiatric disorder experienced by the appellant or specifically rule out any such diagnosis.  Any diagnostic testing deemed to be necessary by the examiner should be accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that each diagnosed psychiatric disability had its onset in service or is otherwise related to a disease or injury incurred during ACDUTRA.  In answering this question, the examiner should obtain from the appellant a complete medical history to include information concerning the onset of symptoms.  The examiner should provide medical reasons for accepting or rejecting the appellant's statements of continued symptoms since ACDUTRA service.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, supra.  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

